On Application for Eehearing.
Blanchard, J.
The plaintiff proceeded under Section 1 of Act 103 of 1900 against defendant for a license tax for the year 1901.
Defendant pleaded the unconstitutionality of that part of Section 1 of the act aforesaid which purported to authorize the proceeding taken by the plaintiff. This court sustained the plea of unconstitutionality, reversed the judgment appealed from and rejected the plaintiff’s demand. In doing so, the court did not pass or intend to pass upon any of the other defenses raised in the case.
*568In its application for rehearing the plaintiff urges that if that part of the statute of 1900, under which it took action, be unconstitutional, there is another statute under which defendant is liable for a license tax for 1901, and prays the court to so hold and to decree against defendant a judgment for a license tax under the other law, and to this end to grant a rehearing.
If there be another statute under which defendant owes a license tax for the year 1901, let a new proceeding be taken by the State setting the same up, and its right so to do, as well as the right of defendant to resist the same by all legal pleas and defenses is reserved.
To this extent the decree heretofore handed down is modified and amended.
Behearing refused.